In re Disciplinary Counsel; — Other; Applying for Motion for Interim Suspension.
ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent, James Harvey Brown, Jr.,
IT IS ORDERED that pursuant to Supreme Court Rule XIX, § 19(C), the matter be remanded to the hearing committee for an evidentiary hearing on all issues raised by respondent.
/s/ Harry T. Lemmon Justice, Supreme Court of Louisiana
VICTORY and TRAYLOR, JJ., would grant the interim suspension.